Appeal by the defendant from an amended sentence of the County Court, Orange County (Paño Z. Patsalos, J.), imposed March 11, 1994, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition *787thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of burglary in the third degree.
Ordered that the amended sentence is affirmed.
The defendant’s amended sentence was not excessive (see, People v Suitte, 90 AD2d 80). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.